
	
		II
		110th CONGRESS
		1st Session
		S. 1069
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Ms. Snowe (for herself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act regarding early
		  detection, diagnosis, and treatment of hearing loss.
	
	
		1.Short titleThis Act may be cited as the
			 Early Hearing Detection and
			 Intervention Act of 2007.
		2.Early detection,
			 diagnosis, and treatment of hearing lossSection 399M of the Public Health Service
			 Act (42 U.S.C.
			 280g–1) is amended—
			(1)in the section
			 heading, by striking infants and inserting
			 newborns and
			 infants;
			(2)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking newborn and infant hearing
			 screening, evaluation and intervention programs and systems and
			 inserting newborn and infant hearing screening, evaluation, diagnosis,
			 and intervention programs and systems, and to assist in the recruitment,
			 retention, education, and training of qualified personnel and health care
			 providers,; and
				(B)by amending
			 paragraph (1) to read as follows:
					
						(1)To develop and monitor the efficacy of
				statewide programs and systems for hearing screening of newborns and infants;
				prompt evaluation and diagnosis of children referred from screening programs;
				and appropriate educational, audiological, and medical interventions for
				children identified with hearing loss. Early intervention includes referral to
				and delivery of information and services by schools and agencies, including
				community, consumer, and parent-based agencies and organizations and other
				programs mandated by part C of the Individuals with Disabilities Education Act,
				which offer programs specifically designed to meet the unique language and
				communication needs of deaf and hard of hearing newborns and infants. Programs
				and systems under this paragraph shall establish and foster family-to-family
				support mechanisms that are critical in the first months after a child is
				identified with hearing loss.
						;
				and
				(C)by adding at the
			 end the following:
					
						(3)To develop efficient models to ensure that
				newborns and infants who are identified with a hearing loss through screening
				are not lost to follow-up by a qualified health care provider. These models
				shall be evaluated for their effectiveness, and State agencies shall be
				encouraged to adopt models that effectively reduce loss to follow-up.
						(4)To ensure an
				adequate supply of qualified personnel to meet the screening, evaluation, and
				early intervention needs of
				children.
						;
				(3)in subsection
			 (b)—
				(A)in paragraph
			 (1)(A), by striking hearing loss screening, evaluation, and intervention
			 programs and inserting hearing loss screening, evaluation,
			 diagnosis, and intervention programs;
				(B)in paragraph
			 (2)—
					(i)by striking
			 for purposes of this section, continue and insert the
			 following:
						
							for purposes of this
			 section—(A)continue
							;
					(ii)by
			 striking the period at the end and inserting ; and; and
					(iii)by
			 adding at the end the following:
						
							(B)establish a
				postdoctoral fellowship program to foster research and development in the area
				of early hearing detection and
				intervention.
							;
					(4)in paragraphs (2)
			 and (3) of subsection (c), by striking the term newborn and infant
			 hearing screening, evaluation and intervention programs each place such
			 term appears and inserting newborn and infant hearing screening,
			 evaluation, diagnosis, and intervention programs; and
			(5)in subsection
			 (e)—
				(A)in paragraph (3),
			 by striking ensuring that families of the child and all that
			 follows and inserting ensuring that families of the child are provided
			 comprehensive, consumer-oriented information about the full range of family
			 support, training, information services, and language and communication options
			 and are given the opportunity to consider and obtain the full range of early
			 intervention services, educational and program placements, and other options
			 for their child from highly qualified providers.; and
				(B)in paragraph (6),
			 by striking , after rescreening,; and
				(6)in
			 subsection (f)—
				(A)in paragraph (1),
			 by striking fiscal year 2002 and inserting fiscal years
			 2008 through 2013;
				(B)in paragraph (2),
			 by striking fiscal year 2002 and inserting fiscal years
			 2008 through 2013; and
				(C)in paragraph (3),
			 by striking fiscal year 2002 and inserting fiscal years
			 2008 through 2013.
				
